      Case 1:17-cr-00355-NRB Document 43 Filed 04/09/21 Page 1 of 6




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

           - against -                        MEMORANDUM AND ORDER

                                                 17 Cr. 355 (NRB)
 DAVID RUSH,

                Defendant.
 ----------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     Defendant David Rush was sentenced on September 6, 2018 to 78

months’ imprisonment following his guilty plea to conspiracy to

distribute and possess with the intent to distribute crack cocaine,

in violation of 21 U.S.C. §§ 846, 841(b)(1)(B).            Mr. Rush now

moves pro se for compassionate release from USP Canaan, citing the

unique risks posed by COVID-19 within the prison environment and

his high blood pressure, obesity, and pre-diabetic condition.         For

the following reasons, the application is denied.

     Mr. Rush moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), which permits a court to “reduce the term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”     18 U.S.C. § 3582(c)(1)(A).       A court may

reduce a defendant’s sentence under Section 3582(c)(1)(A)(i) only

                                   1
         Case 1:17-cr-00355-NRB Document 43 Filed 04/09/21 Page 2 of 6




“upon motion of the Director of the Bureau of Prisons” or “upon

motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant’s      facility,       whichever       is     earlier.”        18    U.S.C.

§ 3582(c)(1)(A). 1        While     Mr.    Rush’s      motion   for    compassionate

release is brought pro se and is therefore to “be construed

liberally and interpreted to raise the strongest arguments [it]

suggest[s],” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006), Mr. Rush nevertheless bears the burden of

demonstrating      that    his      release      is    justified      under   Section

3582(c)(1)(A), see United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992).         Because he has failed to do so, his motion is

denied.

       Mr. Rush is 32 years old.           His presentence report, dated May

4, 2018, describes him as 6 feet tall and 270 pounds.                     ECF No. 24

at 11.     The Centers for Disease Control and Prevention (“CDC”)

have   opined    that     obesity    and    diabetes      increase     the    risk   of

experiencing     severe     illness       from   COVID-19.          See People   with

Certain                  Medical                      Conditions,                CDC,



      1 The Warden at USP Canaan denied Mr. Rush’s request for compassionate

release on February 5, 2021. ECF No. 42 at 4.


                                           2
         Case 1:17-cr-00355-NRB Document 43 Filed 04/09/21 Page 3 of 6




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html             (last     updated

March 29, 2021).       High blood pressure, too, “can make you more

likely” to get very ill from COVID-19.            Id.    However, Mr. Rush

does not provide his current weight in his motion, and thus the

Court cannot determine whether he qualifies as obese.                Further,

Mr.   Rush    claims   that   he   is   “pre-diabetic”     and    “borderline

diabetic,” and not that he actually has diabetes.               ECF No. 42 at

2, 20.    Finally, Mr. Rush’s presentence report indicates that Mr.

Rush is prescribed blood pressure medication to regulate his

hypertension.     ECF No. 24 at 11.

      Further, as of April 8, 2021, the Bureau of Prisons website

stated that only one inmate and seven staff at Canaan USP presently

have COVID-19, which is at odds with Mr. Rush’s description of a

“recent outbreak” at USP Canaan, where “at least 20+ inmates” in

his living unit were said to have tested positive, including Mr.

Rush himself.      ECF No. 42 at 2.         In any event, if Mr. Rush did

have COVID-19 when he submitted the instant motion, we are hopeful

that Mr. Rush has recovered from COVID-19 by now and, moreover,

developed antibodies to defend against future infection.             See Test

for   Past   Infection,    CDC,    https://www.cdc.gov/coronavirus/2019-

ncov/testing/serology-overview.html           (last   updated    February   2,




                                        3
         Case 1:17-cr-00355-NRB Document 43 Filed 04/09/21 Page 4 of 6




2021) (explaining that antibodies may “provide against getting

infected again”).

     Even     if    Mr.   Rush   had    demonstrated      extraordinary           and

compelling reasons to support his release, which he has not, the

application of the factors set forth in 18 U.S.C. § 3553(a)

counsels against release.        Those factors include “the nature and

circumstances of the offense,” as well as the need “to protect the

public     from     further   crimes    of    the     defendant.”           See    18

U.S.C. § 3553(a)(1), (a)(2)(C).            The offenses for which Mr. Rush

is incarcerated arose from numerous instances of distribution of

crack cocaine, a number of which involved possession of a firearm

or other firearm offenses.         At sentencing, the Court also noted

that Mr.     Rush    committed   the   instant      offense   while    on    parole

supervision and that guns have figured in his criminal background

on multiple occasions.        Sentencing Tr., Sept. 6, 2018, ECF No. 40,

at 30:5-9.

     The Court accordingly denies Mr. Rush’s motion.                  Because Mr.

Rush has not made a substantial showing of a denial of a federal

right, a certificate of appealability will not issue.                 Hoffler v.

Bezio, 726 F.3d 144, 154 (2d Cir. 2013).               Pursuant to 28 U.S.C.




                                       4
         Case 1:17-cr-00355-NRB Document 43 Filed 04/09/21 Page 5 of 6




§ 1915(a)(3), any appeal from this Order would not be taken in

good faith.     Coppedge v. United States, 369 U.S. 438, 444 (1962). 2

      SO ORDERED.

Dated:       New York, New York
             April 9, 2021




                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




      2 Mr. Rush also requests the appointment of counsel. ECF No. 42 at 3.
However, where, as here, a defendant collaterally attacks a conviction or a
sentence — such as a motion for compassionate release — there is no right to
counsel.   See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987).      Moreover,
Mr. Rush has failed to demonstrate that the interests of justice require the
appointment of counsel. See United States v. Stewart, No. 10 Cr. 239S(5), 2021
WL 248006, at *1 n.1 (W.D.N.Y. Jan. 26, 2021)(citing Hodge v. Police Officers,
802 F.2d 58, 61-62 (2d Cir. 1985)). Mr. Rush’s request for counsel is therefore
denied.


                                      5
      Case 1:17-cr-00355-NRB Document 43 Filed 04/09/21 Page 6 of 6




Defendant (pro se)
David Rush

A copy of the foregoing Memorandum and Order has been mailed to:

David Rush, #75997-054
USP Canaan
P.O. Box 300
Waymart, PA 18472




                                   6
